NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JASON E. RIGDON,
Petitr,`on,er,
V.
DEPARTMENT OF DEFENSE,
Respondent.
2011-3228 _
Petition for review of the Merit Systems Protection
B0ard in case n0. PH0752100504-I-1.
ON MOTION
ORDER
Jason E. Rigdon moves without opposition for a 30-
day extension of tin1e, until Apri1 11, 2012, to file his
opening brief and appendix
Upon consideration there0f,
IT lS ORDERED THATI
The motion is granted N0 further extensions should
be anticipated

R1G1)oN v. oEFENsE 2
F0R THE COURT
 2 9  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Lisa Jo Fane1]i-Greer, Esq. F|LED
L M' h 13 h ‘ E U.S.COUHTOFAPPEAI.SFOR
' 13 3 re @‘m= S‘1~ THEFEnEsALclnculT
821 ma 2 9 zu12
JAN HORBA\.‘l
CLERK
§